DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record Yang et al. (2017/0103706) teaches a driving circuit for driving a light-emitting element (OLED; Fig 2) and a fingerprint detection element (40; Fig 2), comprising: a driving sub-circuit (10; Fig 2) coupled to a first voltage terminal (V2; Fig 2), a driving node (b; Fig 2), and an input terminal (Fig 2) of the light-emitting element, and configured to output a light-emitting driving current to the input terminal of the light-emitting element under the control of the driving node; a data writing sub-circuit (T3; Fig 2) coupled to the driving node, a scanning signal terminal (Scan3; Fig 2), and a data input terminal (Vdata; Fig 2), and configured to communicate the data input terminal with the driving node in response to a scanning signal (S3; Fig 2) of the scanning signal terminal; a first energy storage sub-circuit (C1; Fig 2) coupled to the driving node and a control signal terminal (Fig 2). Prior art of record Yan et al. (2016/0266688) teaches a driving circuit for driving a light-emitting element and a touch detection element (Fig 2).  Prior art of record Yan et al. (2016/0048717) teaches a driving circuit for driving a light-emitting element and a fingerprint detection element (Fig 1; para [0016] FIG. 1 is a 
Regarding claim 1, prior art of record fails to teach the following claim limitations of “a detection sub-circuit coupled to the first voltage terminal and an output terminal of the fingerprint detection element, and configured to output a detection current under the control of the output terminal of the fingerprint detection element; and a data output sub-circuit coupled to the detection sub-circuit, the scanning signal terminal, and a data output terminal, and configured to output the detection current to the data output terminal in response to the scanning signal of the scanning signal terminal”; in combination with all other claim limitations. Regarding claim 13, prior art of record fails to teach the following claim limitations of “a data output sub-circuit coupled to the detection sub-circuit, the scanning signal terminal, and a data output terminal, and configured to output the detection current to the data output terminal in response to the scanning signal of the scanning signal terminal wherein the driving method comprises: during a scanning period, outputting a first voltage to the first voltage terminal, outputting a scanning signal to the scanning signal terminal, and outputting a data signal to the data input terminal so that the data writing sub-circuit applies the data signal to the driving node, and the data output sub-circuit outputs a detection current to the - 10 -Application No.: Herewithdata output terminal, wherein the detection current is generated by the detection sub-circuit in response to a voltage of the output terminal of the fingerprint detection element, and the voltage of the output terminal of the fingerprint detection element is generated by the fingerprint detection element in response to a detection signal reflected by a finger and received by the fingerprint detection element; and during a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623